DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 01/17/2021 is acknowledged. Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 01/18/2021 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2015-95563).
With respect to claim 1, Suzuki teaches a reactor [Drawings 1-2] comprising: 
a coil (coil formed by wound portions 51a-51b) having a pair of wound portions 51a and 51b that are arranged side-by-side (front and back side); 
a magnetic core 1a-1e having inner core portions 1c-1e that are disposed inside the wound portions and outer core portions 1a-1b that are exposed from the wound portions; and 
a case 4 that houses an assembly of the coil and the magnetic core, 
wherein the case includes a bottom plate portion (floor) on which the assembly is mounted and a side wall portion (walls on left, right, front, and back sides) having portions that oppose outer peripheral surfaces of the outer core portions, 
the magnetic core is composed of a composite material containing a soft magnetic powder and a resin, and is joined (to bring into close relationship https://www.merriam-webster.com/dictionary/join) to an upper surface of the bottom plate portion and an inner peripheral surface of the side wall portion, at positions of the outer core portions, and 
when a direction in which the wound portions are arranged side-by-side is referred to as a side-by-side arrangement direction (front to back direction), the side wall portion includes a cut-out portion (notch) that exposes at least one of an external side surface (outer surface) of one of the wound portions in the side-by-side arrangement direction and an external side surface of the other of the wound portions in the side-by-side arrangement direction to the outside of the case (paras. [0018], [0021], [0023], [0025], and [0029]). 
With respect to claim 2, Suzuki teaches the reactor according to claim 1, 

a pair of core opposing portions (left and right wall portions) that oppose the outer peripheral surfaces of the outer core portions; 
one of said cut-out portions that exposes the external side surface of one of the wound portions to the outside of the case; and 
another one of said cut-out portions that exposes the external side surface of the other of the wound portions to the outside of the case (para. [0021] and [0029]). 
With respect to claim 3, Suzuki teaches the reactor according to claim 1, 
wherein the side wall portion includes: 
a pair of core opposing portions (left and right wall portions) that oppose the outer peripheral surfaces of the outer core portions; 
a coil opposing portion (front and back wall portions) that connects the pair of core opposing portions to each other and opposes the external side surface of one of the wound portions or the external side surface of the other of the wound portions; and 
the cut-out portion that exposes the external side surface of the wound portion on the opposite side to the wound portion that is covered by the coil opposing portion to the outside of the case, and 
the reactor further comprising 
a heat dissipation material 70 that is disposed between the coil opposing portion and the wound portion (para. [0021], [0029], and [0030]). 
With respect to claim 6, Suzuki teaches the reactor according to claim 1, 
wherein the coil includes a coil molded portion 70 composed of an insulating resin, and 
the coil molded portion includes: 
turn coating portions (front and back portions) that integrate the turns of the wound portions; and 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, in view of Nomura et al. (U.S. PG. Pub. No. 2013/0222100 A1).
With respect to claim 4, Suzuki teaches the reactor according to claim 1, further comprising 
a pair of end surface connecting members 2 and 3 that are disposed between end surfaces of the wound portions and the outer core portions (paras. [0029]). Suzuki does not expressly teach 

Nomura et al., hereinafter referred to as “Nomura,” teaches a reactor 1 (FIGs. 1-2)
wherein the inner peripheral surface of the side wall portion (inner wall of case 4) abuts against at least a portion of external side surfaces of the end surface connecting members 52 that oppose each other in the side-by-side arrangement direction (paras. [0044] and [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the side wall abuts the connecting members as taught by Nomura to the reactor of Suzuki to provide the required mechanical stability.
 With respect to claim 5, Suzuki in view of Nomura teaches the reactor according to claim 4, 
wherein each of the end surface connecting members includes protruding portions that protrude outward in the side-by-side arrangement direction, the protruding portions (projected portion) being located at positions near the wound portions of the external side surfaces of the end surface connecting members that oppose each other in the side-by-side arrangement direction of the wound portions, and 
when a side on which end portions of a wire that forms the wound portions are disposed is referred to as a wire end portion side, and a side on which a connecting portion of the wire that connects the pair of wound portions to each other is disposed is referred to as a connecting portion side, the protruding portions of the end surface connecting member on the connecting portion side have a tapered shape that slopes to the wire end portion side toward leading ends of the protruding portions in the protruding directions (Nomura, paras. [0044] and [0061]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, in view of Hasu et al. (U.S. PG. Pub. No. 2009/0144967 A1).
With respect to claim 7, Suzuki teaches the reactor according to claim 1, 
wherein the side wall portion includes a pair of core opposing portions that oppose outer peripheral surfaces of the outer core portions (para. [0029]). Suzuki does not expressly teach 
each of the core opposing portions includes a detachment preventing recess that is formed by a portion near the bottom plate portion of an inner peripheral surface of the core opposing portion being recessed in a direction away from a corresponding one of the outer core portions, and 
a portion of the outer core portion enters the detachment preventing recess. 
Hasu et al., hereinafter referred to as “Hasu,” teaches a reactor 1 [FIG. 1], wherein
each of the core opposing portions includes a detachment preventing recess (recess occupied by outer core 3a) that is formed by a portion near the bottom plate portion of an inner peripheral surface of the core opposing portion being recessed in a direction away from a corresponding one of the outer core portions, and 
a portion of the outer core portion 3a enters the detachment preventing recess (paras. [0048], and [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the recess side wall as taught by Hasu to the reactor of Suzuki to provide the required mechanical stability.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, in view of Kurita et al. (EP 2 498 266 A1).
With respect to claim 8, Suzuki teaches the reactor according to claim 1. Suzuki does not expressly teach gap portions in the outer core portions. 

gap portions G1 and G4 in the outer core portions (para. [0014]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gap portions as taught by Kurita to the reactor of Suzuki to provide the required magnetic saturation characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837